Citation Nr: 1723605	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-14 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU).

2. Entitlement to an initial evaluation in excess of 50 percent for migraine headaches, on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

3. Entitlement to an initial compensable rating for supraventricular arrhythmia, claimed as a heart condition.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to February 2009. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement (NOD) was received in October 2009, a statement of the case was issued in March 2010, and a substantive appeal was timely received in March 2010.

In March 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO in Nashville, Tennessee.  A transcript of this hearing has been associated with the claims file.

The issues were previously before the Board in October 2012, to include a claim for an increased initial rating for post-traumatic stress disorder (PTSD), at which time the Board denied an initial rating higher than 70 percent for PTSD, and remanded the claims for initial compensable ratings for migraine headaches, supraventricular arrhythmia, and entitlement to TDIU for additional development.  The issues regarding increased ratings for migraine headaches and supraventricular arrhythmia and entitlement to TDIU were before the Board again in July 2015, at which time the Board issued a decision that increased the Veteran's initial rating for his migraine headaches to 50 percent, the highest rating possible for migraine headaches under the General Rating Formula for Miscellaneous Diseases, Diagnostic Code 8100.  The Board remanded the issues for entitlement to an initial compensable rating for supraventricular arrhythmia and entitlement to TDIU for additional development.  Following the Board's decision, the Veteran timely appealed the Board's decision regarding entitlement to an initial evaluation in excess of 50 percent for migraine headaches to the U.S. Court of Appeals for Veterans Claims (CAVC or the Court).  In August 2016, the CAVC granted an Order for a partial remand consistent with the terms set forth in a Joint Motion for Partial Remand (JMPR).  The August 2016 JMPR vacated the Board decision that denied entitlement to a rating in excess of 50 percent for migraine headaches on an extraschedular rating basis.  The CAVC did not have jurisdiction over the issues regarding entitlement to an initial rating for supraventricular arrhythmia and entitlement to TDIU.

In March 2017, the Veteran submitted additional evidence to his claim in the form of an employability evaluation completed by a vocational expert.  In light of the JMPR and the new evidence submitted to the record subsequent to the CAVC Order that is favorable to the Veteran, the Board will expand the TDIU claim beyond the scope of the ruling in Rice, and assume jurisdiction over the traditional TDIU claim based on all of the Veteran's service-connected disabilities.  See 38 C.F.R. §§ 4.16(a), 20.1304(c).  See also Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issues on the title page of this decision have been re-characterized to encompass the issues that were previously remanded by the Board in July 2015,  pending further development by the RO.  As the new evidence submitted by the Veteran has no bearing on the issue of entitlement to an initial compensable rating for the Veteran's service-connected supraventricular arrhythmia, this issue will again be remanded to the RO in order for compliance with the July 2015 remand directives.

The issue of an initial compensable rating for supraventricular arrhythmia, claimed as a heart condition, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's service-connected disabilities to include PTSD, migraine headaches, tinnitus, chest pain, hypertension, and supraventricular arrhythmia preclude him from securing and following substantially gainful employment.

2. The Veteran's migraine headaches do not present such an exceptional or unusual disability picture that the available schedular evaluations are inadequate.

CONCLUSIONS OF LAW

1. The criteria for a TDIU are met. 38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).

2. The criteria for a disability rating greater than 50 percent for migraine headaches on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124(a), Diagnostic Code (DC) 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

As the Board's decision to grant the Veteran's claim of entitlement to a TDIU is completely favorable, no further discussion of the VCAA requirements are necessary in regard to the TDIU claim.

Regarding the Veteran's claim for an initial rating higher than 50 percent for migraine headaches on an extraschedular basis, the RO provided pre-adjudication VCAA notice by letter, dated in December 2008, on the underlying claim of service connection.  Where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for initial higher ratings.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary.  38 U.S.C.A § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

As the Board's decision to grant the Veteran's claim of entitlement to a TDIU is completely favorable, no further discussion of the VCAA requirements are necessary in regard to the TDIU claim.

In regards to the Veteran's claim for an increased initial rating for migraine headaches on an extraschedular basis, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  The Veteran has been medically evaluated in conjunction with his migraine headaches claim and all identified and available relevant treatment records have been secured.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Entitlement to a TDIU

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The term unemployability as used in VA regulations governing total disability ratings is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995). 

The Veteran contends that his service-connected PTSD, migraine headaches, tinnitus, chest pain, hypertension, and supraventricular arrhythmia disabilities have precluded him from following any substantially gainful employment.  Specifically, the Veteran asserts that his symptoms including an inability to interact with others due to outbursts of anger, flashbacks, insomnia, nightmares, suicidal ideation, difficulty concentration and paying attention, difficulty recalling information, and significant pain associated with regular migraines along with nausea and vomiting are what keep him from maintaining employment.

After careful consideration of the entire record, the Board finds that the Veteran is unable to obtain and maintain substantially gainful employment consistent with his education and occupational experience because of his service-connected disabilities.

The record shows that the Veteran worked jobs in plumbing, customer service, and worked as a cashier and an operation technician from the periods between 2009 and 2016.  See VA Form 21-8940.  The Veteran also completed one year of a college education.  Id. The Veteran contends that he has not worked a substantially gainful occupation since 2009.  He claims that his inability to interact with coworkers would cause him to miss weeks of work until he would ultimately be terminated by his employer.  The Veteran also claims that previous employers have provided him with accommodations because he is a Veteran.  See VA Form 21-8940 Addendum. 

In a March 2005 VA medical exam the examiner noted that the Veteran has difficulty focusing at work due to mistrust of others.  The examiner also noted that the Veteran's wife has to drive him around because of his nervousness and road rage.  The Veteran was also noted to be irritable at work.  In an April 2009 VA medical examination, the examiner noted that the Veteran's cardiac, neurological, and sleep conditions have a significant occupational and moderate daily impact.  The April 2009 examiner also added that the Veteran's headaches have severe effects on usual occupation, resulting in increased absenteeism. 

Statements submitted by the Veteran's mother in August 2009 indicate that the Veteran has had 3 jobs since coming home from Iraq and has had trouble concentrating and focusing on tasks.  A written statement submitted by the Veteran's wife in August 2009 describe the Veteran having trouble at work and not being able to work a full shift, causing financial problems.  Another statement was submitted by the Veteran's employer in August 2009 stating that the Veteran has difficulty trying to perform the job's daily duties.  The employer described the Veteran as irritable and stated that his performance is not what he expects out of his employees.  The employer added that the Veteran has poor people skills and is hard to keep employed.  The employer also mentioned that the Veteran always needs to take half days for his headaches.

At the March 2012 Board hearing, the Veteran reported being laid off by his father-in-law because he could not work with anyone.  He also reported being moved to the third shift at a gas station he was working in at the time, adding that he thought they were looking for a replacement for him already.
 
The Veteran most recently submitted an employability assessment in March 2017 completed by a vocational consultant.  After thoroughly reviewing the Veteran's work and medical history, the vocational consultant opined that it is at least as likely as not that the Veteran's service-connected conditions (including PTSD, migraine headaches, tinnitus, chest pain, hypertension, and supraventricular arrhythmia) have precluded him from securing and following any substantially gainful occupation.  The vocational consultant explained that the Veteran was only able to maintain employment at each of the positions he held for a few months due to his service-connected disabilities and the difficulty in getting along with people.  She reasoned that the Veteran is unable to perform the duties of any occupation commensurate with his training, education and experience.  The vocational consultant stated that the Veteran's prior work experience includes several positions as a retail salesperson, which would require interacting with people on a daily basis.  She added that the Veteran has experience as a maintenance worker and a sales clerk, also requiring frequent talking and hearing. The vocational consultant concluded that the Veteran's physical pain as well as his psychiatric symptoms from his service-connected disabilities, including PTSD and migraine headaches, is so severe that they would distract him from his work tasks, and result in an inability to focus and maintain attention with any regularity or consistency.  She added that the Veteran is unable to perform even sedentary work.

Based on the evidence of record, the Board finds that the Veteran has consistently reported that he is unable to work due to his multiple service-connected disabilities.  His PTSD symptoms of not being able to focus and being unable to get along with others as well as his frequent migraine headaches have been particularly limiting in terms of obtaining and maintaining employment.  Additionally, the Veteran's mother, wife, and previous employer have submitted statements detailing the concerns with the Veteran's lack of concentration and irritability.  Moreover, the Veteran's medical record contains several notations regarding the Veteran's inability to maintain employment due to his service-connected disabilities.  Most recently, the employability assessment submitted in March 2017 provides for a conclusion by a vocational consultant that the Veteran's service-connected disabilities have precluded him from securing and following any substantial occupation.  The vocational consultant's opinion is highly probative because it was based on a thorough review of the Veteran's record and supported by an adequate rationale.  Additionally, the Veteran's record does not contain any information that would indicate a conclusion to the contrary.

Accordingly, the Board finds that there is sufficient persuasive evidence that shows that the Veteran's service connected disabilities prevent him from being able to continue to perform the tasks required in retail sales or as a maintenance worker.  Further, the Veteran's prior work experience and education level show that the Veteran does not have additional vocational training and skills that would allow for gainful employment in alternative career fields.  Moreover, his psychological limitations due to his PTSD as well as his physical limitations due to his migraine headaches would make working in any setting difficult.

Therefore, given the severity of the Veteran's multiple service-connected disabilities and the limitations caused by such disabilities in conjunction with his education and work history, the Board finds that his service-connected disabilities of PTSD, migraine headaches, tinnitus, chest pain, hypertension, and supraventricular arrhythmia preclude him from obtaining and maintaining substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) ("[A] mere theoretical ability to engage in substantial gainful employment is not sufficient...  The test is whether a particular job is realistically within the physical and mental capabilities of claimant.").  Accordingly, the Board finds that entitlement to a TDIU is warranted.  

Entitlement to an initial evaluation in excess of 50 percent for migraine headaches on an extraschedular basis

The Veteran is service-connected for migraine headaches, which he has described as being productive of nausea and some visual auras in the past.  The Veteran has reported headaches lasting 8 to 10 hours and occurring between 1 and 3 times per week.  The Veteran contends that a higher disability rating than 50 percent is warranted based on the diagnostic code not contemplating the collective impact of the Veteran's other service-connected disabilities, which in this case includes PTSD, tinnitus, chest pains, hypertension, and supraventricular arrhythmia.

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Diagnostic Code 8100 provides ratings for migraine headaches.  The Veteran is currently in receipt of the maximum schedular rating under Diagnostic Code 8100, a 50 percent rating for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124(a).

A case should be referred for extraschedular consideration if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  As to this, it must first be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  To do this there must be a comparison of the level of severity and symptoms with the rating criteria and if the criteria reasonably describe the  disability level and symptoms, then the disability is contemplated by the rating schedule and the assigned schedular evaluation is adequate, and no referral is required.  If the criteria are not adequate for rating purposes, it must secondly be determined whether an exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Then, thirdly, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  See id.; Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009). 

Furthermore, a Veteran may be entitled to "consideration [under 38 C.F.R § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

With regard to the Veteran's service-connected migraine headaches, the evidence of record does not reflect that the disability picture is so exceptional as to not be contemplated by the rating schedule.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected migraine headaches with the established criteria found in the rating schedule.  Specifically, the Veteran's disability picture is adequately contemplated by the rating schedule because "attacks productive of severe economic inadaptability" expressly contemplates interference with employment.  See 38 C.F.R § 4.124(a) Diagnostic Code 8100.  

Furthermore, the Veteran has been granted TDIU in this decision, which takes into account the combined effect of multiple disabilities upon the ability to secure or follow a substantially gainful occupation.  As such, the Veteran's multiple disabilities and their effect on his employment have been captured by the schedular evaluations provided for in 38 C.F.R. § 4.16(a). 

 As the Veteran's disability picture with respect to the combined effect of his multiple service-connected conditions and their effect on his employment is contemplated by the rating schedule, the threshold issue under Thun is not met.  Consequently, the Board finds that the Veteran's combined effect of his multiple disabilities is fully addressed by the rating criteria under total disability ratings for compensation based on unemployability when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  The Board finds that the rating criteria reasonably describe and compensate the Veteran's multiple disabilities and their effect on his employment.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

38 U.S.C. § 1155 provides for creation of the Schedule for Rating Disabilities base on impairment from "specific injuries or combination of injuries" based on average impairment of earning capacity.  38 C.F.R. § 3.321(b)(1) provides for extraschedular rating in exceptional or unusual cases when the "scheduler evaluations" are inadequate as to "disability or disabilities."  The use of the plural in the statute and regulation, the use of the word "combination" in the statute thus provides for extraschedular rating based on the collective impact of multiple service-connected disorders.  Thus, 38 C.F.R. § 3.321(b)(1) fills in the gap left by 38 C.F.R. § 4.16 which provides for an extraschedular TDIU when service-connected disorders cumulatively preclude obtaining or retaining substantially employment, i.e., when there is less than total unemployability but the collective impact of service-connected disorders is not adequately compensated under the Schedule for Rating Disabilities.  In other words, the compounding negative effects that one or more service-connected disorders may have upon other such disorders is such that the collective impact of all service-connected disorders could be greater than the sum of each individual service-connected disorders' impact or the impact as calculated by combining the service-connected disorders under 38 C.F.R. § 4.25.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).   

As the combined effect of multiple disabilities has already been determined to lead to a grant of TDIU, this matter does not need extraschedular consideration.  Thus, the Board finds no credible persuasive evidence of record that shows that the interference with employment caused by the cumulative effect of the Veteran's service-connected disorders is not adequately contemplated by the grant of total unemployability in this decision. 

Therefore, the Board finds that even with consideration being given to the doctrine of the favorable resolution of doubt in favor of the Veteran, the criteria for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 and Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  





ORDER

Entitlement to a TDIU due to the Veteran's service-connected disabilities of PTSD, migraine headaches, tinnitus, chest pain, hypertension, and supraventricular arrhythmia is granted throughout the course of the appeal, subject to the laws and regulations governing the award of monetary benefits.

An initial evaluation in excess of 50 percent for migraine headaches, on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) is denied.


REMAND

Although the Board regrets the additional delay, the issue of entitlement to an increased evaluation for supraventricular arrhythmia must be remanded again in order to allow for the development requested in the July 2015 Board remand.  The July 2015 Board remand follows.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran was provided with a VA examination on January 2013 for his supraventricular arrhythmia.  The examiner indicated that the Veteran developed cardiac symptoms of palpitations, dyspnea, and weakness on active duty.  The Veteran underwent a curative electrophysiological radio-frequency ablation procedure at Brooke Army Hospital.  The examiner stated that this was successful in stopping the Veteran's supraventricular tachycardia (SVT).  On examination however, the Veteran reported reoccurrence of the same symptoms that he previously suffered on active duty.  The examiner noted that the Veteran has been evaluated by cardiology and found to not have recurrent SVT, but did not provide the most recent date of evaluation by cardiology.  The Veteran does have a cardiac arrhythmia, manifested by paroxysmal supraventricular tachycardia.  There were no heart valve conditions, infectious heart conditions, or pericardial adhesions noted on examination.  The last diagnostic test was an electrocardiogram (EKG) which was normal, was performed on January 8, 2013.  The last stress test was conducted on February 6, 2009, resulting in 14 METS (metabolic equivalent).  A current stress test was not completed.  At the time of the examination, the Veteran was employed part time as a clerk in a convenience/gas station store.  The examiner opined that the Veteran's heart condition does not impact his ability to work.  

The Rating Schedule notes that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104 (Note 2).  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METS by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

The Rating Schedule indicates that a stress test must be performed to make a laboratory determination of METs in order to appropriately evaluate the Veteran's heart condition.  In so doing, the Rating Schedule has provided for a narrow exception for when such testing should not be employed, such as medical reasons.  Here, the 2013 VA examiner did not provide a stress test, but instead relied on one that was over 4 years old.  There is no medical reason given for why the VA examiner did not administer a stress test to the Veteran.  Additionally, even if the VA examiner had provided such a medical exception for the Veteran, the Rating Schedule still requires providing an estimation of METs that result in dyspnea, fatigue, angina, dizziness, or syncope.  There is no indication that this was done either and no further explanation as to why.  Therefore, the Board finds that the January 2013 VA examination is inadequate, as it was not conducted in accordance with the implied directives of the Rating Schedule and is therefore not useful to a fact finder for VA rating purposes.

Accordingly, the Veteran should be provided with a new VA heart examination in order to assess the current severity of his service-connected supraventricular arrhythmia.  In so doing, the VA examiner must comply with the evaluative standards set forth in the Rating Schedule, to specifically include the provision of a stress test in order to determine the Veteran's METs, or if it is determined that it would be medically infeasible to do so, an explanation for such determination and the provision of an estimation of METs that results in dyspnea, fatigue, angina, dizziness, or syncope.  Of additional assistance would be the provision of appropriate testing to determine the Veteran's ejection fraction percentage, as this was omitted from the January 2013 VA examination as well.  The examiner is asked to provide complete rationales for all opinions expressed, to include citation to relevant medical authority and literature where appropriate. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain the records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination in order to determine the current severity of his service-connected supraventricular arrhythmia.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must consider the Veteran's lay testimony in rendering a decision.

In particular, the VA examiner must comply with the evaluative standards set forth in the Rating Schedule, to specifically include the provision of a stress test in order to determine the Veteran's METs, or if is determined that it would be medically infeasible to do so, an explanation for such determination and the provision of an estimation of METs that results in dyspnea, fatigue, angina, dizziness, or syncope.  Of additional assistance would be the provision of appropriate testing to determine the Veteran's ejection fraction percentage, as this was omitted from the January 2013 VA examination as well.  The examiner is asked to provide complete rationales for all opinions expressed, to include citation to relevant medical authority and literature where appropriate.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


